Citation Nr: 0525245	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a back disorder, 
including spondylolisthesis, L5.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right eye disorder, 
including congenital leukoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to April 1953 and was medically discharged.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for claudication, 
osteoarthritis (claimed as arthritis in arms, legs, and 
hands), a ruptured disc in the neck, and congenital leukoma, 
right spondylolisthesis, L-5 (claimed as a back condition.  
In October 2002, the veteran filed a notice of disagreement 
only in regards to the last issue and that is the only matter 
before the Board.  In June 2003, the veteran testified before 
a Decision Review Officer (DRO); a transcript of that hearing 
is of record.  In June 2004, the Board remanded the claim(s) 
for clarification and to provide proper notification of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the June 2004 remand, the Board noted that the May and 
September 2002 rating decisions denied as one claim whether 
new and material evidence had been submitted to reopen a 
claim for service connection for congenital leukoma, right 
spondylolisthesis.  The Board specifically indicated that 
congenital leukoma and spondylolisthesis are two different 
conditions, therefore, the June 2004 remand, in part, 
directed that the veteran be asked if he wished to pursue 
reopening his claim for service connection for congenital 
leukoma and if the claim remained on appeal it should be 
readjudicated.  (See June 2004 Board remand, p. 4, indented 
paragraph #'s: 3 and 4.)  While the RO complied with part of 
the remand instructions (see March 2005 correspondence), a 
May 2005 supplemental statement of the case readjudicated two 
separate conditions together again as one issue, "service 
connection for congenial leukemia, right spondylolisthesis," 
and only addressed the back condition under the reasons and 
bases.  In August 2005, the veteran's representative 
indicated that "one can hardly expect that the AOJ carried 
out the proper action on 'leukoma' having addressed the issue 
as 'leukemia' and considering the condition with a back 
condition."  The representative's assertions clearly 
indicate the desire to continue the appeal to reopen a claim 
to establish service connection for a right congenital 
leukoma.  As this claim was not readjudicated separate from 
the back claim and the veteran and his representative were 
not provided a statement of the case addressing the eye 
disorder, the mandates of the June 2004 Board remand are not 
satisfied.  
 
The United States Court of Appeals for Veterans Claims has 
held that where remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance. See Stegall v. West, 11 Vet. App. 268 
(1998).  Given the above, the Board has no recourse but to 
remand the case to the AOJ, again, for the actions that were 
not previously completed.  

It appears that pertinent medical records remain outstanding.  
At his June 2003 DRO hearing, the veteran indicated that he 
received private medical treatment for his back around 1964 
or 1965 from Dr. L.B.  Records of such records have not been 
associated with the claims file.  As such private medical 
records may have bearing on the veteran's claim; they must be 
secured and considered.  

Service medical records show that an October 1950 pre-
induction examination and a January 1952 re-enlistment 
examination were negative for any complaints, treatment, or 
findings of a back disorder.  On a March 1953 treatment 
record, it was noted that prior to service, the veteran's 
back occasionally bothered him.  About a year after entering 
service he noted back pain while taking a course involving 
fairly strenuous back activity.  Months later his back 
symptomatology became marked, and his back pain became almost 
"constant and aggravated" by the same activities as 
before-only more so.  X-rays revealed a grade II 
spondylolisthesis.  He was placed in a back brace and 
medically separated from service.  Post service medical 
records from VA Northern Texas Health Care System showed that 
the veteran has a history of spondylosis with worsening of 
spondylolisthesis.  As the matter of whether the veteran has 
a current back disorder that was caused or aggravated by 
service is a medical question, a VA examination is indicated. 

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for low back 
disorder since his discharge from 
service.  The RO should obtain copies 
of all treatment or evaluation records 
(those not yet secured) from the 
identified sources, specifically 
including all records from Dr. L.B.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to ascertain the nature and likely 
etiology of his current low back 
disorder.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specify the diagnosis for the 
veteran's low back disorder, and opine 
whether such disability is at least as 
likely as not caused or aggravated by 
service.  The examiner should 
specifically comment on the treatment the 
veteran received for his back in service 
and explain the rationale for any opinion 
given.  

3.  The RO should then re-adjudicate 
the separate claims.  If each remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further consideration.

The purposes of this remand are to satisfy due process 
requirements, compile all evidence necessary to decide this 
claim, and to ensure compliance with the prior remand, in 
accordance with Stegall, supra.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


